         Case 1:18-cv-10688-GBD Document 27 Filed 03/14/19 Page 1 of 2


                                       PELTON GRAHAM LLC

                    111 BROADWAY, SUITE 1503, NEW YORK, NEW YORK 10006
                T 212.385.9700 ‖ F 212.385.0800 ‖ WWW.PELTONGRAHAM.COM

BRENT E. PELTON, ESQ.                                                             MARCH 14, 2019
PELTON@PELTONGRAHAM.COM

VIA ECF

Honorable George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     Oraegbu v. Axion LLC et al.
                       Civil Action No. 18 Civ. 10688 (GBD)

Dear Judge Daniels:

        This firm represents named plaintiff Emeka Oraegbu (“Oraegbu” or “Plaintiff”) in the
above-referenced action. We write, jointly with counsel for defendants, pursuant to Your Honor’s
February 15, 2019 Order (Dkt. No. 26), to respectfully request that Your Honor restore the action
to the Court’s docket.

        On February 14, 2019, the parties submitted a joint letter informing the Court that the
parties had reached a settlement in principle and requesting that all upcoming deadlines be
adjourned sine die. (Dkt. No. 24). Subsequently, on February 15, 2019, the Court ordered the Clerk
of Court to close the above-referenced action without prejudice to restoring the action if an
application to restore was made within thirty (30) days. (Dkt. No. 25-26).

        As of the date of this submission, the parties have finalized a settlement agreement and
fairness letter explaining why the negotiated settlement agreement constitutes a fair and reasonable
compromise of this matter, pursuant to the Fair Labor Standards Act (“FLSA”) and the Second
Circuit’s decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015),
which the parties anticipate filing on March 14, 2019. Thus, the parties respectfully request that
the above-captioned matter be restored to the Court’s calendar so that we may submit the
settlement agreement and fairness materials for Court approval.

       We appreciate Your Honor’s attention to this matter. Please contact the undersigned should
you have any questions regarding this submission.


                                                     Respectfully submitted,


                                   –« ADVOCATES FOR JUSTICE »–
        Case 1:18-cv-10688-GBD Document 27 Filed 03/14/19 Page 2 of 2
HON. GEORGE B. DANIELS
PAGE 2 OF 2

                                         /s/ Brent E. Pelton

                                         Brent E. Pelton, Esq. of
                                         PELTON GRAHAM LLC


cc:   All counsel (via ECF)
